Exhibit 10.18
FANNIE MAE
SUPPLEMENTAL PENSION PLAN
Amendment
     Pursuant to Section 5.5 of the Fannie Mae Supplemental Pension Plan (the
“Plan”), and in accordance with the authority delegated to the Vice President &
Deputy General Counsel for Tax & Benefits to approve amendments to benefit plans
to the extent necessary to comply with Internal Revenue Code Section 409A, the
Plan is hereby amended as follows, effective as of January 1, 2009 or, as to any
provision hereof required under Section 409A to be effective January 1, 2008, as
of January 1, 2008:
     1. Section 2.1A is hereby amended in its entirety to read as follows:
     “2.1A. “Actuarial Equivalent” means, as of any determination date, a
benefit which is of equal value to a benefit otherwise payable in a different
form or commencing at a different time under the Plan, based on the applicable
mortality tables and interest factors (or other reduction factors) set forth in
the Retirement Plan and in effect on such determination date.”
     2. Section 3.2 is hereby amended by adding at the end the following
sentence:
     “Notwithstanding the foregoing, if a Participant’s accrued benefit under
the Retirement Plan, as of the date on which payment of his or her benefit under
this Plan is scheduled to commence, reflects accruals with respect to a period
following the Participant’s Separation from Service in which the Participant was
receiving benefits under a long-term disability plan maintained by the
Corporation, the Participant’s benefit under this Plan shall be calculated not
as of the date of the Participant’s Separation from Service but as of such
benefit commencement date, taking into account any such period or portion
thereof that follows the date of the Participant’s Separation from Service and
is completed as of such benefit commencement date.”
     3. Section 3.4 is hereby amended by inserting, in the first sentence, the
words “or 2008” after the words “commence at an alternative time under the
2007,” and after the words “consistent with all the terms and conditions of the
2007”.

 



--------------------------------------------------------------------------------



 



     4. Section 3.5(b)(ii) is hereby amended to read in its entirety as follows:
     “(ii) A Participant may, to the extent consistent with Section 409A, elect
in writing, in a form and manner acceptable to Company, to have his or her
benefit hereunder payable in another such annuity form that is available under
Section 3.5(a), provided that no such change of election shall be effective if
made on or after the date on which the first annuity payment is made and further
provided that no such change of election shall be effective if such change would
result in a form of benefit payment under the Plan that when considered together
with payments under other “nonaccount balance plans” (as defined in
Section 1.409A-1(c)(2)(i)(C) of the Treasury Regulations) with which the Plan is
required to be aggregated under Section 1.409A-1(c)(2) of the Treasury
Regulations would be inconsistent with the applicable payment rules (including
without limitation the “life annuity” rules at Section 1.409A-2(b)(2)(ii)) under
Section 409A).”
     5. Section 3.7 is hereby amended in its entirety to read as follows:
     “3.7. Cashout of Small Amounts. Notwithstanding any other provision of the
Plan to the contrary and at the sole discretion of the Company, if at the time a
Participant’s benefits are scheduled to commence under Section 3.4 or a spouse’s
or domestic partner’s benefits are scheduled to commence under Section 3.6 (the
“determination date”), the present value of the benefit payable hereunder
(including any amounts payable to a Participant pursuant to another “nonaccount
balance plan” (as defined in Section 1.409A-1(c)(2)(i)(C) of the Treasury
Regulations) with which the Plan is required to be aggregated under
Section 1.409A-1(c)(2) of the Treasury Regulations) is less than the applicable
dollar amount under Section 402(g)(1)(B) of the Code, the benefit may be
distributed (consistent with the cashout rules under Section 409A) in the form
of a single lump sum equal to such present value as soon as administratively
practicable, but in no event later than ninety (90) days after the determination
date.”
     6. Section 5.5 is hereby amended in its entirety to read as follows:
     “5.5. Amendment or Termination. The Board may, with prospective or
retroactive effect, amend, suspend, or terminate the Plan or any portion thereof
at any time, and delegates to the Committee the authority to adopt amendments
which may be necessary or appropriate to facilitate the administration,
management and interpretation of the Plan or to conform the Plan thereto,
provided any such amendment does not significantly affect the cost to the
Corporation of maintaining the Plan. However, no amendment, suspension or
termination of the Plan shall without the consent of a Participant impair or
adversely affect any benefits accrued under the Plan as of the date of such
action (determined as if the Participant then employed had Separated from
Service as of the date of such amendment, suspension or termination).”

 